DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to response filed on 11/6/2020.  This action is FINAL.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-8, 10-12, 14-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Haba et al. (US 2005/0229159 A1)  further in view of Applicant Admitted Prior Art (AAPA) , Michael et al. (US 2003/0070120 A1) and Vemuri et al. (US 8,949,670 B1).

As per claim 1 (Currently Amended), Haba et al. teaches the invention as claimed including, “A method of visualization of test cases, comprising:
obtaining at least one test data file, the at least one test data file recording first test data and a first set of metadata for a manual test case and second test data and a second set of metadata for an automation test case, wherein the at least one test data file comprises a manual test data file and an automation test data file, the manual test data file recording the first test data and the first set of metadata, and the automation test data file recording the second test data and the second set of metadata;“
Haba et al. teaches a test case file that stores metadata associated with tests and source code (0028).  Haba et al. further teaches a test catalog (test data file) that provides a repository for a collection of test case files, test cases, test variations and test suites.  It comprises an aggregation of individual TCX (test case) files. A TCX file is a complete store for name spaces metadata, test cases, and test suite metadata, as well as their name space relations (0029).  Also see 0030 and figure 2b.  A user can create a test catalog, save change to the test catalog, as well as import or export the test catalog.  A test catalog can also be specified as a text file (0032).  
Test catalog comprises a plurality of test case components.  The test cases are formal definitions of individual tests include test scripts, test input/stimulus, and test conditions necessary for execution of the described test.  Tests can be specified as manual or automatic (0033).  Therefore the imported test catalog will contain manual and automatic test cases.
However Haba et al. does not explicitly appear to teach “wherein the second test data is derived from the first test data;”
AAPA teaches a tester first develops a manual test case (first test data for a manual case) and then transfers the manual test case into an automation test case (second test data for an automated test case) (0005).  Therefore AAPA teaches that an automated test case can be derived from a manual test case.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Michael et al. with AAPA because Haba et al.  teaches a test catalog that provides a repository for a collection of test case files, test cases, test variations and test suites.  It comprises an aggregation of individual TCX (test case) files. A TCX file is a complete Tests can be specified as manual or automatic (0033). It is well known to one of ordinary skill in the art that a manual case can be used to derive an automatic test case as taught by AAPA.  Since Haba et al. teaches that a test catalog can have test variations it would have been obvious to one of ordinary skill for the automated test case to be derived from the manual test case and stored as a variant in the test catalog.   
Haba et al. teaches a user can create a test catalog and save changes to a test catalog (0033).  Haba et al. further teaches that test cases can be edited or copied (0033).   However Haba et al. further does not explicitly appear to teach “generating a visualized presentation in the form of a mind map of the manual test cases and the automation test cases based on the first and second sets of metadata; and 
displaying the visualized presentation in the form of a mind map.”
Michael et al. teaches, multiple test cases for both automatic and manual testing, may be used to test software under different conditions (0003).  The test client displays the test cases for interaction by a tester (0010).    The client has a GUI though which the test information data may be added, edited and viewed (0037).  Also see figure 3 and 0040.  Test cases are set to a test category of automatic or manual test (0042).  Therefore the user will be able to create, view and edit manual and automatic test cases though the GUI.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Haba et al. with Michael et al. because both teach the use of automatic and manual test cases along with the creation and modification of them.  Haba et al. teaches cases can be modified, however Haba et al. does not explicitly teach displaying them.  Michael et al. teaches that a user can view, modify and create both automatic and manual test cases though a GUI.  Therefore it would have been obvious to one of ordinary skill in the art to a GUI to be used to display test cases in the test catalog of Haba et al.
the displayed test cases as a mind map.
Vemuri et al. teaches the use of mind maps for the creation of test cases.  Mind maps are used to visualize, structure, and classify ideas, and as an aid to studying and organizing information, solving problems and making decisions (column 1, lines 60 – column 2, lines 1-7).  Also see column 5, lines 51-57.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Haba et al. and Michael et al. with Vemuri et al. because all teach the creation and modifying and test cases.  Michael et al. teaches that a user can view, modify and create both automatic and manual test cases though a GUI.  Vemuri et al. teaches advantages with using mind maps to write test cases is the ease of writing, categorization, prioritization, context, and ease of review (column 2, 21-23).  Mind map test cases present information in a format that clearly depicts the overall structured of all test cases, which assist in dividing large topics into manageable subtopics without overlooking any important topics.  Mind map test cases may be easily and quickly review by a team of testers and by development and product management teams, thereby facilitation the provision of useful feedback (column 5, lines 51-57).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing data to use a mind map of Vemuri et al. to view, modify and created both automatic and manual test cases though a GUI as taught by Michael et al.  The mind map will display test cases to the user to make the test case simpler and easier for the user to understand, create and modify.

As per claim 3, Haba et al. further teaches, “The method according to Claim 1, wherein the manual test data file and the automation test data file are in a same format.”

As per claim 4, Haba et al. and Michael et al. further teach, “The method according to Claim 1, wherein generating the visualized presentation comprises:
determining, based on the first and second sets of metadata, levels of the manual test cases and the automation test cases during a test process; and  generating the visualized presentation of the manual test cases and the automation test cases based on the determined levels.”	Haba et al. teaches the test catalog as a hierarchical storage.  TCX files which relate to each other are aggregated in a hierarchical fashion (0029).  A test suit TS1.1.1.3.1 has sub folders contain test cases (0030).  This can further be seen in figures 2b and 2c.
Michael et al. teaches, multiple test cases for both automatic and manual testing, may be used to test software under different conditions (0003).  The test client displays the test cases for interaction by a tester (0010).    The client has a GUI though which the test information data may be added, edited and viewed (0037).  Also see figure 3 and 0040.  Test cases are set to a test category of automatic or manual test (0042).  Therefore the user will be able to create, view and edit manual and automatic test cases though the GUI.
Therefore it would have been obvious to one of ordinary skill in the art for the GUI of Michael et al. to be used to view the file structure as shown in figures 2b and 2c of Haba et al. to allow one to select test cases for modification.
As per claim 5,  Haba et al. further teaches, “The method according to Claim 1, wherein at least one of the first and second sets of metadata comprises at least one of a case identifier, a case type, a case level and a case function description.”
Haba et al .teaches that test cases can be formal definitions of individual tests including by not limited to test scripts, test input/stimulus, and test conditions necessary for execution of the described test (0033).  A TCX file is a complete store for namespace metadata, test case, and test suite metadata, as well as their namespace relations (0029).  Also see paragraph 0030 and figures 2b and 2c.
Also see Michael et al. paragraph 0045 and 0047.
As per claim 7, Haba et al. and Michael et al. further teach, “The method according to Claim 1, further comprising:
after the displaying:
determining a change in at least one of the manual test cases and the automation test cases based on the displayed visualized presentation and updating the at least one test data file based on the determined change.”
Haba et al. teaches a user can create a test catalog and save changes to a test catalog (0032).  Test cases and be edited and copied (0033).
Michael et al. teaches a user can view or edit a test case (0043).  Also see paragraph 0052 and 0056-0060.
.
Response to Arguments
Applicant's arguments filed 11/6/2020 have been fully considered but they are not persuasive. 
Applicant states that Haba fails to render obvious that “the al least one test data file comprises a manual test data file and an automation test data file”.  The applicant further states that Haba fails to render obvious obtaining the claimed test file for visual representation as required by the independent claims and also fails to disclose or suggest at least that “the second test data is derived from the first test data”.  The examiner respectfully disagrees. 
Regarding the “at least test data file comprises a manual test data file and an automation test data file”,  Haba et al. teaches a test case file that stores metadata associated with tests and source code (0028).  Haba et al. further teaches a test catalog (test data file) that provides a repository for a collection of test case files, test cases, test variations and test suites.  It comprises an aggregation of individual TCX (test case) files. A TCX file is a complete store for name spaces metadata, test cases, and test suite metadata, as well as their name space relations (0029).  Also see 0030 and figure 2b.  A user can create a test catalog, save change to the test catalog, as well as import or export the test catalog.  A test catalog can also be specified as a test file (0032).  A Test catalog comprises a plurality of test case components.  The test cases are formal definitions of individual tests include test scripts, test input/stimulus, and test conditions necessary for execution of the described test.  Tests case types can be specified as manual or automatic (0033).  Therefore as stated above a test catalog can be specified as a file or a repository that contains a collection of test cases.  These test cases contain metadata along with test scripts, test input/stimulus and test conditions necessary for Test cases can be specified as manual or automatic.  Therefore if a test catalog can contain a plurality of test cases then it would have been obvious for the test catalog to contain both manual and automatic test cases, since both are taught as test case types.  As claimed “where the at least one test data file comprises a manual test data file and a automation test data file…”.  Therefore this limitation can be interpreted as the test data file contains a plurality of files including a manual test data file and a automation test data file.  Haba et al. teaches a test catalog (test data file) that can contain both a manual test case (file) and an automatic test case (file) and therefore teaches the claimed limitation. 
Regarding applicant’s argument stating that Haba, fails to render obvious obtaining the claimed test file for a visual representation.  This is taught by Haba et al. in view of Michaet et al.  Please see the above rejection.  
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Lastly regarding the new limitation “the second test data is derived from the first test data”, please see the above rejection of Haba in view of AAPA.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A GOORAY whose telephone number is (571)270-7805.  The examiner can normally be reached on Monday - Friday 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199                                                                                                                                                                                                        
/MARK A. GOORAY/
Examiner
Art Unit 2199